DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
This Action is in response to Applicant’s amendment filed July, 7, 2022. Claims 1-30 are still pending in the present application. This Action is made FINAL.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 12, 14-17, 20-22, 24, 26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2017/0374638, hereinafter Han) in view of  Hasegawa et al. (US 2022/0026517, hereinafter Hasegawa).
Regarding claim 1, Han teaches a user equipment (UE), comprising: a transceiver; a memory; and a processor, wherein the transceiver, the memory, and/or the processor (FIG. 8, par [0086]) are configured to: 
receive, from a network node, a first tracking resource set and second tracking resource set (eNB may transmit multiple RS configurations to the UE. The RS configurations may be, for example, PRS configurations that indicate to the UE different PRS patterns are transmitted by the eNB – par [0078], [0098]); 
process the first tracking resource set and the second tracking resource set to determine one or more positioning related quantities (non-legacy UE may thus be able to accept either a new PRS configuration in addition to the legacy PRS configuration, or may be able to accept non-legacy values used in the PRS configuration. The non-legacy UE may at operation 706, measure the entire set of PRS (both legacy and non-legacy). – par [0082], [0083]. Measured RS and PRS are used for determining UE position – par [0084], [0085]); and
estimate a position of the UE based on the one or more positioning related quantities and/or report the one or more positioning related quantities to a network entity (Measured RS and PRS are used for determining UE position – par [0084], [0085]), 
wherein the first tracking resource set comprises of a first plurality of reference signal resources, and the second tracking resource set comprises a second plurality of reference signal resources (eNB may transmit multiple RS configurations to the UE. The RS configurations may be, for example, PRS configurations that indicate to the UE different PRS patterns are transmitted by the eNB – par [0078]), 
{wherein the first plurality of reference signal resources and the second plurality of reference signal resources are mapped in a frequency domain into different subcarriers which are staggered in a same bandwidth or resource blocks relative to each other within a same subframe}, 
wherein the first plurality of reference signal resources of the first tracking resource set are transmitted from a same antenna port of the network node or are quasi-co-located (QCL'd) reference signals with the second plurality of reference signal resources of the second tracking resource set (par [0078], [0067], [0068]), and
{wherein a subcarrier offset of the plurality of reference signal resources of the respective tracking resource set is different from subcarrier offsets of the plurality of reference signal resources of all other tracking resource sets.}

Han fails to teach wherein the first plurality of reference signal resources and the second plurality of reference signal resources are mapped in a frequency domain into different subcarriers which are staggered in a same bandwidth or resource blocks relative to each other within a same subframe.. wherein a subcarrier offset of the plurality of reference signal resources of the respective tracking resource set is different from subcarrier offsets of the plurality of reference signal resources of all other tracking resource sets.
However, Hasegawa teaches wherein the first plurality of reference signal resources and the second plurality of reference signal resources are mapped in a frequency domain into different subcarriers which are staggered in a same bandwidth or resource blocks relative to each other within a same subframe (PRSs are transmitted in two staggered patterns shown in FIG. 17, also see par [0083]. It is understood FIG. 17 illustrates a format of a subframe in which each row in the frequency direction represents a subcarrier. Each symbol used for PRS transmissions includes PRSs from both patterns transmitted using different subcarriers) wherein a subcarrier offset of the plurality of reference signal resources of the respective tracking resource set is different from subcarrier offsets of the plurality of reference signal resources of all other tracking resource sets (Applicant’s specification paragraph 0089 recites “The subcarrier offset is 0 meaning that the tracking resource set symbols are carried on subcarrier (or tone) 0…” see p. It appears that the claimed subcarrier offset indicates an offset with subcarrier “0”.  In other words, subcarrier n represents subcarrier offset of n. Hasegawa’s FIG. 17 shows that, at symbol = 3, first PRS occupies subcarriers 0 and 6, while second PRS occupies subcarriers 3 and 9. Clearly carrier offsets are different from each other).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Hasegawa in Han to enable high-precision positioning. 
Regarding claim 2, Han view of Hasegawa teaches claim 1 and further teaches wherein each reference signal resource of the first tracking resource set and the second tracking resource set is mapped into one OFDM symbol (par [0024]).
Regarding claim 3, Han view of Hasegawa teaches claim 1 and Han further teaches wherein when the first tracking resource set and the second tracking resource sets are QCL'd reference signals, the first tracking resource set and the second tracking resource sets are QCL'd with respect to any one or more of a spatial receive (Rx) filter, a spatial transmit (Tx) filter, a Doppler shift, a Doppler spread, an average delay, and a delay spread (par [0067]).
Regarding claim 4, Han view of Hasegawa teaches claim 1 and Han further teaches wherein the one or more positioning related quantities include any one or more of a time-of-arrival (ToA), a time difference-of-arrival (TDoA), a received signal time difference (RSTD), Angle of arrival (AoA), and a reference signal received power (RSRP) (par [0053], [0071], [0072], [0076]).
Regarding claim 5, Han in view of Hasegawa teaches claim 1 and Han further teaches wherein the first plurality of reference signal resources of the first tracking resource set and the second tracking resource set are channel state information reference signals (CSI-RSs) (par [0080]).
Regarding claim 6, Han teaches claim 1 and Han further teaches wherein the transceiver, the memory, and/or the processor are configured to receive higher layer protocol signaling from the network entity indicating that the first tracking resource set and the second tracking resource set are for positioning purposes (par [0111]).
Regarding claim 12, Han teaches a network node, comprising: a transceiver; a memory; and a processor, wherein the transceiver, the memory, and/or the processor  (FIG. 8, par [0086]) are configured to: 
transmit, to a user equipment (UE), a first tracking resource set and a second tracking resource set (eNB may transmit multiple RS configurations to the UE. The RS configurations may be, for example, PRS configurations that indicate to the UE different PRS patterns are transmitted by the eNB – par [0078], [0098]); 
receive, from the UE, one or more positioning related quantities based on the first tracking resource set and the second tracking resource set (the UE measures both the legacy and non-legacy PRS or only the legacy PRS, at operation 710, the UE may report the estimated time offsets and an estimate of the measurement quality to the eNB – par [0084]); and 
estimate a position of the UE based on the one or more positioning related quantities and/or forward the one or more positioning related quantities to a network entity (the UE may report the estimated time offsets and an estimate of the measurement quality to the eNB. The eNB may, in turn, report the information from the UE to the location server. The location server may use the time difference estimates, the known positions of the cells, and the measured transmit time offsets to estimate the lateral position of the UE from the eNB – par [0084]), 
wherein the first tracking resource set comprises a first plurality of reference signal resources, and the second tracking resource set comprises a second plurality of reference signal resources (eNB may transmit multiple RS configurations to the UE. The RS configurations may be, for example, PRS configurations that indicate to the UE different PRS patterns are transmitted by the eNB – par [0078]),, 
{wherein the first plurality of reference signal resources and the second plurality of reference signal resources are mapped in a frequency domain into different subcarriers which are staggered in a same bandwidth or resource blocks relative to each other within a same subframe}, and 
wherein the first plurality of reference signal resources of the first tracking resource set are transmitted from a same antenna port of the network node or are quasi-co-located (QCL'd) reference signals with the second plurality of reference signal resources of the second tracking resource set (par [0078], [0067], [0068]).
{wherein a subcarrier offset of the plurality of reference signal resources of the respective tracking resource set is different from subcarrier offsets of the plurality of reference signal resources of all other tracking resource sets}
Han fails to teach wherein the first plurality of reference signal resources and the second plurality of reference signal resources are mapped in a frequency domain into different subcarriers which are staggered in a same bandwidth or resource blocks relative to each other within a same subframe.. wherein a subcarrier offset of the plurality of reference signal resources of the respective tracking resource set is different from subcarrier offsets of the plurality of reference signal resources of all other tracking resource sets.
However, Hasegawa teaches wherein the first plurality of reference signal resources and the second plurality of reference signal resources are mapped in a frequency domain into different subcarriers which are staggered in a same bandwidth or resource blocks relative to each other within a same subframe (PRSs are transmitted in two staggered patterns shown in FIG. 17, also see par [0083]. It is understood FIG. 17 illustrates a format of a subframe in which each row in the frequency direction represents a subcarrier. Each symbol used for PRS transmissions includes PRSs from both patterns transmitted using different subcarriers) wherein a subcarrier offset of the plurality of reference signal resources of the respective tracking resource set is different from subcarrier offsets of the plurality of reference signal resources of all other tracking resource sets (Applicant’s specification paragraph 0089 recites “The subcarrier offset is 0 meaning that the tracking resource set symbols are carried on subcarrier (or tone) 0…” see p. It appears that the claimed subcarrier offset indicates an offset with subcarrier “0”.  In other words, subcarrier n represents subcarrier offset of n. Hasegawa’s FIG. 17 shows that, at symbol = 3, first PRS occupies subcarriers 0 and 6, while second PRS occupies subcarriers 3 and 9. Clearly carrier offsets are different from each other).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Hasegawa in Han to enable high-precision positioning. 
 Regarding claim 14, Han in view of Hasegawa teaches claim 12 and Han further teaches wherein when the first tracking resource set and the second tracking resource set are QCL'd reference signals, the first tracking resource set and the second tracking resource set are QCL'd with respect to any one or more of a spatial receive (Rx) filter, a spatial transmit (Tx) filter, a Doppler shift, a Doppler spread, an average delay, and a delay spread (par [0067]).
Regarding claim 15, Han in view of Hasegawa teaches claim 12 and Han further teaches wherein the one or more positioning related quantities include any one or more of a time-of-arrival (ToA), a time difference-of-arrival (TDoA), a received signal time difference (RSTD), Angle of arrival (AoA), and a reference signal received power (RSRP) (par [0053], [0071], [0072], [0076]).
Regarding claim 16, Han in view of Hasegawa teaches claim 12 and Han further teaches wherein the first plurality of reference signal resources of the first tracking resource set and the second tracking resource set are channel state information reference signals (CSI-RSs) (par [0080]).
Regarding claim 17, Han in view of Hasegawa teaches claim 12 and Han further teaches wherein the transceiver, the memory, and/or the processor are further configured to send a radio resource control (RRC) signaling to the UE indicating that the first tracking resource set and the second tracking resource sets are for positioning purposes (par [0111]).
Regarding claim 20, Han teaches a method performed by a user equipment (UE), the method comprising: 
receiving, from a network node, a first tracking resource set and a second tracking resource set (eNB may transmit multiple RS configurations to the UE. The RS configurations may be, for example, PRS configurations that indicate to the UE different PRS patterns are transmitted by the eNB – par [0078], [0098]); 
processing the first tracking resource set and the second tracking resource set to determine one or more positioning related quantities (UE measure PRS and RS – par [0082], [0083]. Measured RS and PRS are used for determining UE position – par [0084], [0085]); and 
estimating a position of the UE based on the one or more positioning related quantities and/or reporting the one or more positioning related quantities to a network entity (Measured RS and PRS are used for determining UE position – par [0084], [0085]), 
wherein the first tracking resource set comprises of a first plurality of reference signal resources, and the second tracking resource set comprises a second plurality of reference signal resources (eNB may transmit multiple RS configurations to the UE. The RS configurations may be, for example, PRS configurations that indicate to the UE different PRS patterns are transmitted by the eNB – par [0078]), 
{wherein the first plurality of reference signal resources and the second plurality of reference signal resources are mapped in a frequency domain into different subcarriers which are staggered in a same bandwidth or resource blocks relative to each other within a same subframe}, 
wherein the first plurality of reference signal resources of the first tracking resource set are transmitted from a same antenna port of the network node or are quasi-co-located (QCL'd) reference signals with the second plurality of reference signal resources of the second tracking resource set (par [0078], [0067], [0068]) and 
{wherein a subcarrier offset of the plurality of reference signal resources of the respective tracking resource set is different from subcarrier offsets of the plurality of reference signal resources of all other tracking resource sets.}
Han fails to teach wherein the first plurality of reference signal resources and the second plurality of reference signal resources are mapped in a frequency domain into different subcarriers which are staggered in a same bandwidth or resource blocks relative to each other within a same subframe.. wherein a subcarrier offset of the plurality of reference signal resources of the respective tracking resource set is different from subcarrier offsets of the plurality of reference signal resources of all other tracking resource sets.
However, Hasegawa teaches wherein the first plurality of reference signal resources and the second plurality of reference signal resources are mapped in a frequency domain into different subcarriers which are staggered in a same bandwidth or resource blocks relative to each other within a same subframe (PRSs are transmitted in two staggered patterns shown in FIG. 17, also see par [0083]. It is understood FIG. 17 illustrates a format of a subframe in which each row in the frequency direction represents a subcarrier. Each symbol used for PRS transmissions includes PRSs from both patterns transmitted using different subcarriers) wherein a subcarrier offset of the plurality of reference signal resources of the respective tracking resource set is different from subcarrier offsets of the plurality of reference signal resources of all other tracking resource sets (Applicant’s specification paragraph 0089 recites “The subcarrier offset is 0 meaning that the tracking resource set symbols are carried on subcarrier (or tone) 0…” see p. It appears that the claimed subcarrier offset indicates an offset with subcarrier “0”.  In other words, subcarrier n represents subcarrier offset of n. Hasegawa’s FIG. 17 shows that, at symbol = 3, first PRS occupies subcarriers 0 and 6, while second PRS occupies subcarriers 3 and 9. Clearly carrier offsets are different from each other).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Hasegawa in Han to enable high-precision positioning. 
Regarding claim 21, Han view of Hasegawa teaches claim 20 and Han further teaches wherein each reference signal resource of the first tracking resource set and the second tracking resource set is mapped into one OFDM symbol, wherein when the first tracking resource set and the second tracking resource set are QCL'd reference signals, the first and second tracking resource sets are QCL'd with respect to any one or more of a spatial receive (Rx) filter, a spatial transmit (Tx) filter, a Doppler shift, a Doppler spread, an average delay, and a delay spread (par [0067])., and/or wherein the one or more positioning related quantities include any one or more of a time-of- arrival (ToA), a time difference-of-arrival (TDoA), a received signal time difference (RSTD), Angle of arrival (AoA), and a reference signal received power (RSRP) (par [0053], [0071], [0072], [0076]).
Regarding claim 22, Han in view of Hasegawa teaches claim 20 and Han further teaches wherein the first plurality of reference signal resources of the first and the second plurality of reference signal resources of the second tracking resource set are channel state information reference signals (CSI-RSs) (par [0080]), and wherein the method further comprises determining that the first tracking resource set and the second tracking resource set are for positioning purposes (par [0111]) when there is one CSI report configuration associated with a resource setting which indicates that the one or more positioning related quantities are fed back to the network node (The E-SMLC 134 may, in response, transmit assistance data to the UE 102 to enable UE-assisted positioning. The E-SMLC 134 may receive the corresponding measurement data from the UE 102 or eNB 104 serving the UE 102 – par [0050]. The UE may report the estimated time offsets and an estimate of the measurement quality to the eNB – par [0084]).
Regarding claim 26, Han teaches a method performed by a network node, the method comprising:
transmitting, to a user equipment (UE), a first tracking resource set and a second tracking resource set (eNB may transmit multiple RS configurations to the UE. The RS configurations may be, for example, PRS configurations that indicate to the UE different PRS patterns are transmitted by the eNB – par [0078], [0098]); 
receiving, from the UE, one or more positioning related quantities based on the first tracking resource set and the second tracking resource set (the UE measures both the legacy and non-legacy PRS or only the legacy PRS, at operation 710, the UE may report the estimated time offsets and an estimate of the measurement quality to the eNB – par [0084]); and 
estimating a position of the UE based on the one or more positioning related quantities and/or forwarding the one or more the positioning related quantities to a location server (the UE may report the estimated time offsets and an estimate of the measurement quality to the eNB. The eNB may, in turn, report the information from the UE to the location server. The location server may use the time difference estimates, the known positions of the cells, and the measured transmit time offsets to estimate the lateral position of the UE from the eNB – par [0084]), 
wherein the first tracking resource set comprises a first plurality of reference signal resources, and the second tracking resource set comprises a second plurality of reference signal resources (eNB may transmit multiple RS configurations to the UE. The RS configurations may be, for example, PRS configurations that indicate to the UE different PRS patterns are transmitted by the eNB – par [0078]), 
{wherein the first plurality of reference signal resources and the second plurality of reference signal resources are mapped in a frequency domain into different subcarriers which are staggered in a same bandwidth or resource blocks relative to each other within a same subframe}, and 
wherein the plurality of reference signal resources of the first tracking resource set are transmitted from a same antenna port of the network node or are quasi-co-located (QCL'd) reference signals with the plurality of reference signal resource of the second tracking resource set (par [0078], [0067], [0068]).
{wherein a subcarrier offset of the plurality of reference signal resources of the respective tracking resource set is different from subcarrier offsets of the plurality of reference signal resources of all other tracking resource sets.}
Han fails to teach wherein the first plurality of reference signal resources and the second plurality of reference signal resources are mapped in a frequency domain into different subcarriers which are staggered in a same bandwidth or resource blocks relative to each other within a same subframe… wherein a subcarrier offset of the plurality of reference signal resources of the respective tracking resource set is different from subcarrier offsets of the plurality of reference signal resources of all other tracking resource sets.
However, Hasegawa teaches wherein the first plurality of reference signal resources and the second plurality of reference signal resources are mapped in a frequency domain into different subcarriers which are staggered in a same bandwidth or resource blocks relative to each other within a same subframe (PRSs are transmitted in two staggered patterns shown in FIG. 17, also see par [0083]. It is understood FIG. 17 illustrates a format of a subframe in which each row in the frequency direction represents a subcarrier. Each symbol used for PRS transmissions includes PRSs from both patterns transmitted using different subcarriers) wherein a subcarrier offset of the plurality of reference signal resources of the respective tracking resource set is different from subcarrier offsets of the plurality of reference signal resources of all other tracking resource sets (Applicant’s specification paragraph 0089 recites “The subcarrier offset is 0 meaning that the tracking resource set symbols are carried on subcarrier (or tone) 0…” see p. It appears that the claimed subcarrier offset indicates an offset with subcarrier “0”.  In other words, subcarrier n represents subcarrier offset of n. Hasegawa’s FIG. 17 shows that, at symbol = 3, first PRS occupies subcarriers 0 and 6, while second PRS occupies subcarriers 3 and 9. Clearly carrier offsets are different from each other).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Hasegawa in Han to enable high-precision positioning. 
 Regarding claim 28, Han in view of Hasegawa teaches claim 20 and Han further teaches wherein when the first tracking resource set and the second tracking resource set are QCL'd reference signals, the first tracking resource set and the second tracking resource set are QCL'd with respect to any one or more of a spatial receive (Rx) filter, a spatial transmit (Tx) filter, a Doppler shift, a Doppler spread, an average delay, and a delay spread (par [0067]), and/or wherein the one or more positioning related quantities include any one or more of a time-of- arrival (ToA), a time difference-of-arrival (TDoA), a received signal time difference (RSTD), Angle of arrival (AoA), and a reference signal received power (RSRP) (par [0053], [0071], [0072], [0076]).
Regarding claim 29, Han in view of Hasegawa teaches claim 26 and Han further teaches wherein the first plurality of reference signal resources of first tracking resource set and the second tracking resource set are channel state information reference signals (CSI-RSs), and/or wherein the method further comprises sending a radio resource control (RRC) signaling to the UE indicating that the first tracking resource set and the second tracking resource sets are for positioning purposes (par [0111]).

Claims 7-11, 13, 18, 19, 23-25, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Hasegawa and further in view of Kim et al. (US 2016/0344524, hereinafter Kim).
Regarding claim 7, Han in view of Frenne teaches claim 1 and Han further teaches 
wherein the UE is configured with a plurality of resource settings, each resource setting being associated with one of a plurality of transmission points (… multiple PRS configurations and/or multiple antenna ports may be configured to permit the UE 102 to receive an increased amount of PRS energy – par [0059]) and comprising a plurality of tracking resource sets in a same bandwidth (The PSS and SSS may be transmitted by the eNB 104 in a downlink subframe in the center 1.08 MHz – par [0051]), each transmission point being distinct from all others of the plurality of transmission points (… multiple PRS configurations and/or multiple antenna ports may be configured to permit the UE 102 to receive an increased amount of PRS energy – par [0059]), each tracking resource set comprising a plurality of reference signal resources (FIG. 3A shows a configuration for PRS associated with antenna port 6 including several resource elements – par [0054]-[0057]), and 
{wherein for each tracking resource set of a resource setting, the plurality of reference signal resources of a respective tracking resource set are same as the plurality of reference signal resources of other tracking resource sets of the resource setting}, and 
Han fails to teach wherein for each tracking resource set of a resource setting, the plurality of reference signal resources of a respective tracking resource set are same as the plurality of reference signal resources of other tracking resource sets of the resource setting.
However, Kim teaches wherein for each tracking resource set of a resource setting, the plurality of reference signal resources of a respective tracking resource set are same as the plurality of reference signal resources of other tracking resource sets of the resource setting (reference signals are transmitted to an identical resource position and are quasi co-located – par [0154]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Kim in Han to reduce total overhead of total resources while reducing interference (par [0136], [0137], [0157).
Regarding claim 8, Han in view of Hasegawa teaches claim 7 and Han further teaches in response to time division multiplexing (TDM) the plurality of tracking resource sets of the resource setting, the transceiver, the memory, the processor, or a combination thereof are configured to process the plurality of tracking resource sets of the resource setting as if they are QCL'd reference signals with respect to any one or more of a spatial receive (Rx) filter, a spatial transmit (Tx) filter, a Doppler shift, a Doppler spread, an average delay, and a delay spread, in response to frequency division multiplexing (FDM) the plurality of tracking resource sets of the resource setting (par [0056]), the transceiver, the memory, the processor, or a combination thereof are configured to process the plurality of tracking resource sets of the resource setting as if they are reference signals from a same antenna port of the network node (par [0068], [0080]), or both.
Regarding claim 9, Han in view of Hasegawa teaches claim 7 and Han further teaches wherein each resource setting is identified with a radio resource control (RRC) configured value related to the transmission point associated with that resource setting, and wherein all resources of the plurality of tracking resource sets of each resource setting are scrambled based on the RRC configured value (the parameters defining the PRS 314 may be configurable and may be provided in the prsInfo. These parameters may include a configuration index (prs-ConfigurationIndex), IPRS, having values of 0-2399 – par [0058]. Four fixed vertical beams 612, 614, 616, 618 may be transmitted via four different RS configurations (e.g., CSI processes, PRS configurations, CSI-RS configurations, etc. . . . ) – FIG. 6, par [0076]).
Regarding claim 10, Han in view of Hasegawa and Kim teaches claim 7 but Han fails to teach wherein for each resource setting, a subcarrier offset of each of the plurality of tracking resource set of the resource setting is such that when the plurality of tracking resource sets are combined, a pattern of resources is uniform in the frequency domain.
However, Kim teaches wherein a subcarrier offset of each of the plurality of tracking resource sets and a second subcarrier offset of the second tracking resource set of the resource setting are such that when the first and second tracking resource sets are combined, a pattern of resources is uniform in the frequency domain (reference signals are transmitted to an identical resource position and are quasi co-located – par [0154]. “Identical resource position” indicates that carriers, i.e., frequencies, are the same).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Kim in Han to reduce total overhead of total resources while reducing interference (par [0136], [0137], [0157).
Regarding claim 11, Han in view of Hasegawa teaches claim 7 and Han further teaches wherein the plurality of resource settings are implemented as a plurality of channel state information reference signal (CSI-RS) resource settings, wherein the plurality of tracking resource sets of each resource setting are implemented as a plurality of CSI-RS resource sets of each corresponding CSI-RS setting, and wherein the plurality of reference signal resources of each tracking resource set are implemented as a plurality of CSI-RS resources of each corresponding CSI-RS resource sets (The RS may be any type of RS and may be used for location measurements, for example, PRS, CRS, or CSI-RS – par [0066]. Four fixed vertical beams 612, 614, 616, 618 may be transmitted via four different RS configurations (e.g., CSI processes, PRS configurations, CSI-RS configurations, etc. . . . ) - FIG. 6, par [0076]).
Regarding claim 13, Han in view of Hasegawa and Kim teaches claim 12 but Han fails to teach wherein the first tracking resource set and second tracking resource set belong on a same resource setting, and wherein a first subcarrier offset of the first tracking resource set and a second subcarrier offset of the second tracking resource set of the same resource setting are such that when the first tracking resource set and second tracking resource sets are combined, a pattern of resources is uniform in the frequency domain.
However, Kim teaches wherein the first tracking resource set and second tracking resource set belong on a same resource setting, and wherein a first subcarrier offset of the first tracking resource set and a second subcarrier offset of the second tracking resource set of the same resource setting are such that when the first tracking resource set and second tracking resource sets are combined, a pattern of resources is uniform in the frequency domain (reference signals are transmitted to an identical resource position and are quasi co-located – par [0154]. “Identical resource position” indicates that carriers, i.e., frequencies, are the same).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Kim in Han to reduce total overhead of total resources while reducing interference (par [0136], [0137], [0157).
Regarding claim 18, Han in view of Hasegawa and Kim teaches claim 12 and Han further teaches 
wherein the transceiver, the memory, and/or the processor are further configured to configure the UE with a plurality of resource settings, each resource setting being associated with one of a plurality of transmission points (… multiple PRS configurations and/or multiple antenna ports may be configured to permit the UE 102 to receive an increased amount of PRS energy – par [0059]) and comprising a plurality of tracking resource sets in a same bandwidth (The PSS and SSS may be transmitted by the eNB 104 in a downlink subframe in the center 1.08 MHz – par [0051]), each transmission point being distinct from all others of the plurality of transmission points  (… multiple PRS configurations and/or multiple antenna ports may be configured to permit the UE 102 to receive an increased amount of PRS energy – par [0059]), each tracking resource set comprising a plurality of reference signal resources (FIG. 3A shows a configuration for PRS associated with antenna port 6 including several resource elements – par [0054]-[0057]), {and wherein for each tracking resource set of a resource setting, the plurality of reference signal resources of a respective tracking resource set are same as the plurality of reference signal resources of other tracking resource sets of the resource setting}.
Han fails to teach wherein for each tracking resource set of a resource setting, the plurality of reference signal resources of a respective tracking resource set are same as the plurality of reference signal resources of other tracking resource sets of the resource setting.
However, Kim teaches wherein for each tracking resource set of a resource setting, the plurality of reference signal resources of a respective tracking resource set are same as the plurality of reference signal resources of other tracking resource sets of the resource setting (reference signals are transmitted to an identical resource position and are quasi co-located – par [0154]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Kim in Han to reduce total overhead of total resources while reducing interference (par [0136], [0137], [0157).
Regarding claim 19, Han in view of Hasegawa and Kim teaches claim 18 and Han further teaches wherein transmission timings of the tracking resource sets associated with at least one resource setting is independent of transmission timings of the tracking resource sets associated with at least one other resource setting (PRS configurations are for independent beams 612-618. Han does not require any correlations between the timings of the beams – par [0076]).
Regarding claim 23, Han in view of Hasegawa and Kim teaches claim 20 and Han further teaches 
wherein the UE is configured with a plurality of resource settings, each resource setting being associated with one of a plurality of transmission points (… multiple PRS configurations and/or multiple antenna ports may be configured to permit the UE 102 to receive an increased amount of PRS energy – par [0059]) and comprising a plurality of tracking resource sets in a same bandwidth (The PSS and SSS may be transmitted by the eNB 104 in a downlink subframe in the center 1.08 MHz – par [0051]), each transmission point being distinct from all others of the plurality of transmission points (… multiple PRS configurations and/or multiple antenna ports may be configured to permit the UE 102 to receive an increased amount of PRS energy – par [0059]), each tracking resource set comprising a plurality of reference signal resources (FIG. 3A shows a configuration for PRS associated with antenna port 6 including several resource elements – par [0054]-[0057]), and 
{wherein for each tracking resource set of a resource setting, the plurality of reference signal resources of a respective tracking resource set are same as the plurality of reference signal resources of other tracking resource sets of the resource setting}.
Han fails to teach wherein for each tracking resource set of a resource setting, the plurality of reference signal resources of a respective tracking resource set are same as the plurality of reference signal resources of other tracking resource sets of the resource setting.
However, Kim teaches wherein for each tracking resource set of a resource setting, the plurality of reference signal resources of a respective tracking resource set are same as the plurality of reference signal resources of other tracking resource sets of the resource setting (reference signals are transmitted to an identical resource position and are quasi co-located – par [0154]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Kim in Han to reduce total overhead of total resources while reducing interference (par [0136], [0137], [0157).
Regarding claim 24, Han in view of Hasegawa teaches claim 23 and Han further teaches in response to time division multiplexing (TDM) the plurality of tracking resource sets of a resource setting, the method further comprising processing the plurality of tracking resource sets of the resource setting as if they are QCL'd reference signals with respect to any one or more of a spatial receive (Rx) filter, a spatial transmit (Tx) filter, a Doppler shift, a Doppler spread, an average delay, and a delay spread, 
in response to frequency division multiplexing (FDM) the plurality of tracking resource sets of the resource setting (par [0056]), the method further comprising processing the plurality of tracking resource sets of the resource setting as if they are reference signals from a same antenna port of the network node (par [0068], [0080]), or both.
Regarding claim 25, Han in view of Hasegawa and Kim teaches claim 23 but Han fails to teach wherein for each resource setting, a subcarrier offset of each of the plurality of tracking resource sets of the resource setting is such that when the plurality of tracking resource sets are combined, a pattern of resources is uniform in the frequency domain.
However, Kim teaches wherein for each resource setting, a subcarrier offset of each of the plurality of tracking resource sets of the resource setting is such that when the plurality of tracking resource sets are combined, a pattern of resources is uniform in the frequency domain (reference signals are transmitted to an identical resource position and are quasi co-located – par [0154]. “Identical resource position” indicates that carriers, i.e., frequencies, are the same).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Kim in Han to reduce total overhead of total resources while reducing interference (par [0136], [0137], [0157).
Regarding claim 27, Han in view of Hasegawa and Kim teaches claim 26 but Han fails to teach wherein the first tracking resource set and the second tracking resource set belong on a same resource setting, and wherein a first subcarrier offset of the first tracking resource set and a second subcarrier offset of the second tracking resource set of the same resource setting are such that when the first tracking resource set and the second tracking resource set are combined, a pattern of resources is uniform in the frequency domain.
However, Kim teaches wherein the first tracking resource set and the second tracking resource set belong on a same resource setting, and wherein a first subcarrier offset of the first tracking resource set and a second subcarrier offset of the second tracking resource set of the same resource setting are such that when the first tracking resource set and the second tracking resource set are combined, a pattern of resources is uniform in the frequency domain (reference signals are transmitted to an identical resource position and are quasi co-located – par [0154]. “Identical resource position” indicates that carriers, i.e., frequencies, are the same).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Kim in Han to reduce total overhead of total resources while reducing interference (par [0136], [0137], [0157).
Regarding claim 30, Han in view of Hasegawa and Kim teaches claim 26 and Han further teaches 
wherein the method further comprises configuring the UE with a plurality of resource settings, each resource setting being associated with one of a plurality of transmission points (… multiple PRS configurations and/or multiple antenna ports may be configured to permit the UE 102 to receive an increased amount of PRS energy – par [0059]) and comprising a plurality of tracking resource sets in a same bandwidth (The PSS and SSS may be transmitted by the eNB 104 in a downlink subframe in the center 1.08 MHz – par [0051]), each transmission point being distinct from all others of the plurality of transmission points  (… multiple PRS configurations and/or multiple antenna ports may be configured to permit the UE 102 to receive an increased amount of PRS energy – par [0059]), each tracking resource set comprising a plurality of reference signal resources (FIG. 3A shows a configuration for PRS associated with antenna port 6 including several resource elements – par [0054]-[0057]), {and wherein for each tracking resource set of a resource setting, the plurality of reference signal resources of a respective tracking resource set are same as the plurality of reference signal resources of other tracking resource sets of the resource setting}.
Han fails to teach wherein for each tracking resource set of a resource setting, the plurality of reference signal resources of a respective tracking resource set are same as the plurality of reference signal resources of other tracking resource sets of the resource setting.
However, Kim teaches wherein for each tracking resource set of a resource setting, the plurality of reference signal resources of a respective tracking resource set are same as the plurality of reference signal resources of other tracking resource sets of the resource setting (reference signals are transmitted to an identical resource position and are quasi co-located – par [0154]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Kim in Han to reduce total overhead of total resources while reducing interference (par [0136], [0137], [0157).

Response to Arguments
Applicant's arguments filed July 07, 2022 have been fully considered but they are not persuasive.
Applicant argues “Applicants note, however, that Hasegawa specifically cautions that, because multiple base stations each transmit a PRS, the terminal device receives multiple PRSs, and "[i]t is thus important that the PRSs be orthogonal to one another in the frequency domain to avoid mutual interference." (Hasegawa, paragraph [0080].) In contrast, claim 1 recites that the first plurality of reference signal resources of the first tracking resource set are transmitted from a same antenna port of the network node or are quasi-co-located (QCL'd) with the second plurality of reference signal resources of the second tracking resource set” (Remarks, pages 15)
The Examiner respectfully disagrees, Hasegawa, paragraph [0083], which discusses details of FIG. 17, recites “As illustrated in FIG. 17, one of the base stations 10 may transmit two or more patterns of PRSs”. Further Hasegawa also teaches “the situation where these panels or TPRs are located close to each other may be understood using a quasi co-location (QCL) information” ([0107]). Therefore, the Examiner submits, Hasegawa also teaches quasi collocated PRSs.
Further, “Applicants further note that, in the one example in Hasegawa where a base station generates different sets of PRS signals, shown in FIG. 17 of Hasegawa, the two different sets of PRS signals occupy the same subcarrier offsets as each other. Hasegawa fails to disclose, teach, or suggest wherein a subcarrier offset of the plurality of reference signal resources of the respective tracking  resource set is different from subcarrier offsets of the plurality of reference signal resources of all other tracking resource sets, as recited in claim 1” (Remarks, pages 15-16)
Applicant’s specification paragraph 0089 recites “The subcarrier offset is 0 meaning that the tracking resource set symbols are carried on subcarrier (or tone) 0…” see p. It appears that the claimed subcarrier offset indicates an offset with subcarrier “0”.  In other words, subcarrier n represents subcarrier offset of n. Hasegawa’s FIG. 17 shows that, at symbol = 3, first PRS occupies subcarriers 0 and 6, while second PRS occupies subcarriers 3 and 9. Clearly carrier offsets are different from each other. Therefore, the Examiner submits that Hasegawa teaches a subcarrier offset of the plurality of reference signal resources of the respective tracking resource set is different from subcarrier offsets of the plurality of reference signal resources of all other tracking resource sets, as required by claim 1.
Arguments regarding the rejections of claims 2-30 rely on the same arguments above, therefore, are not persuasive. The rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642